Lord, J.
This is not a complaint against the defendant foi violation of his license to sell intoxicating liquors. The defendant was not a licensee. Nor did he claim that he was acting as agent or servant of a licensee. The equivocal phrase used in the bill of exceptions, that he “ did not contend that he was authorized to make such sale,” is to be construed that he did not contend that he was authorized by the licensee to make the sale. We say this is the proper construction, because the object is apparent, that the act done by the defendant should not be considered the authorized act of the licensee, and thus be the foundation for proceedings by which the license should be revoked. It is simply this: the person charged might, if the sale had been made at another time, have offered his employer’s license in evidence as a justification. The fact that the sale is alleged to have been made upon the Lord’s day does not vitiate the complaint, as a complaint for an unlawful sale of liquor, even although the charge is not sufficient in form as a complaint for doing unnecessary work on the Lord’s day, or as a complaint for violating the provisions of a license. The act charged is an illegal act, set forth in sufficiently formal terms. Commonwealth v. Fredericks, 119 Mass. 199. The act is proved sufficiently. No justification or excuse is offered in defence.

Exceptions overruled.